Citation Nr: 0318636	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  95-41 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.W.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in February 1996.  The issues presented were remanded by the 
Board in April 2001 for further development.  

Although the issue of entitlement to nonservice-connected 
disability pension was also initially in appellate status, 
this benefit was subsequently granted in May 2003.

The Board notes that in a written statement received by the 
RO in April 2003, the veteran specifically referenced the 
fact that he believes that his current cancer manifested as a 
result of his exposure to Agent Orange while serving in 
Vietnam.  This would appear to be a new claim of entitlement 
to service connection for cancer as a result of exposure to 
Agent Orange, and this matter is hereby referred to the RO 
for appropriate action.  


REMAND

The Board remanded these issues in April 2001 for further 
development.  Specifically, the veteran was to be scheduled 
for VA examinations for his claims of service connection for 
residuals of a low back injury, right knee disability, and 
acquired psychiatric disability, to include PTSD.  The record 
shows that the veteran was scheduled for these examinations 
in November 2002, however, he cancelled the appointments 
because he refused to be examined at the scheduled location.  

By a March 2003 supplemental statement of the case, the RO 
denied the above service connection claims in part due to the 
veteran's failure to attend the examinations.  In a letter 
received by the RO in April 2003, the veteran stated that he 
was unable to attend the scheduled examination because his 
private physician instructed him that due to his colon and 
abdomen disability, he was not to travel beyond 50 miles from 
home.  The Board finds that the veteran's stated reasons for 
refusing the location site of the examination due to his 
medical problems are credible.  Further, the fact that the 
record shows that the veteran cancelled the examination due 
to location is consistent with the veterans statement.  Based 
upon the above information, the Board finds that good cause 
has been shown to warrant rescheduling of the examinations to 
accommodate the veteran's traveling limitations.           

The veteran also indicated in his April 2003 written 
statement to the RO that he was admitted into a psychiatric 
hospital in 2002 in Grand Rapids Michigan for attempted 
suicide.  He stated that he was diagnosed as having PTSD, 
military related.  These records do not appear to be part of 
the record, but are relevant to his claim.  

As for the instructions to verify the stressors, the Board 
notes that the RO complied with the remand instructions in 
trying to obtain corroborative information to verify the in-
service stressors.  However, the reasons and basis section 
from the March 2003 supplemental statement of the case should 
have also included an analysis of the evidence in light of 
the findings in Pentecost.  Pentecost v. Principi, 16 Vet. 
App. 124, (2002) (the Court found that if there was 
verification of the veteran's location, records of events at 
that location implied the veteran's personal exposure to 
those events).

Prior to May 1, 2003, the Board would have attempted to 
perform its own development  to cure deficiencies in the 
record pursuant to 38 C.F.R. § 19.9(a)(2).  However, it 
appears that this regulation has been recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that a 
claimant is entitled to preliminary RO review of all newly 
developed evidence.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:   

1.  The RO should review the record and 
take any action necessary to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  All treatment and hospital records 
from January 2002 through the present at 
the Grand Rapids, Michigan psychiatric 
hospital, as referenced by the veteran, 
should be obtained and made part of the 
record.  

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination (to include possible fee 
basis examination) within 50 miles of his 
home (due to health restrictions) to 
determine the nature and extent of all 
psychiatric disabilities that are 
present.  The examiner should carefully 
review the veteran's in-service medical 
history, and the claims folder must be 
made available to the examiner for 
review.  All indicated tests and studies 
should be performed.  The examiner should 
identify all psychiatric conditions 
believed to be present, and should 
indicate whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any of these 
disabilities are etiologically related in 
any way to the veteran's active service.
  
a.  Regarding the claim for PTSD 
specifically, the RO must provide the 
examiner the summary of any verified 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.

b.	Additionally, the examiner should 
be 
requested to indicate what degree of 
impairment the veteran's current 
psychiatric conditions represent with 
respect to his employability.

4.  Simultaneously with or subsequent to 
the psychiatric examination, the veteran 
should be afforded a VA orthopedic 
examination (to include possible fee 
basis examination) within 50 miles of his 
home (due to health restrictions) to 
determine the nature, extent and probable 
etiology of any disabilities of the 
veteran's right knee and lower back.  The 
examiner(s) should carefully review the 
veteran's in-service medical history 
(including any clinical records obtained 
from the 95th Evacuation Hospital), and 
the claims folder, or all pertinent 
medical records, service records and 
reports, must be made available to the 
examiner for review.  All indicated tests 
and studies should be performed.  The 
examiner(s) should offer opinions as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current low back and right knee 
disorders are related to the veteran's 
military service.  Specific reference to 
post-service medical records during the 
1970's which appear to document a scar of 
the right knee as residual of an injury. 
Additionally, the examiner should 
indicate the effect of impairment the 
veteran's low back and right knee 
conditions on his employability.

5.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case addressing any issue which 
remains denied.  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




